Citation Nr: 1820611	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-15 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral knee disability.

3. Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for right ankle disability.

5. Entitlement to service connection for a left foot disability.

6. Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to October 2007.  By a July 2008 administrative decision, VA found that the Veteran's service from February 1999 to February 3, 2002 was honorable service and that his service from February 4, 2002 to October 2007 was dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of September 2008, September 2009, and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2012, the Veteran testified at a Board videoconference hearing.  A transcript of the hearing is of record.  In October 2017, the Veteran was notified of his right to request another Board hearing following the retirement of the Veterans Law Judge (VLJ) who conducted the September 2012 hearing.  The Veteran has not requested an additional hearing.

The Board remanded this matter in May 2014.

In February 2018, the Board dismissed an October 2017 motion of the Veteran to vacate an alleged October 24, 2017 decision of the Board.  The order of dismissal noted that there was no Board decision of that date.


FINDINGS OF FACT

1.  A hearing loss disability for VA purposes is not shown at any time since the Veteran's claim was filed.

2.  A knee disability is not shown at any time since the Veteran's claim was filed.

3.  An ankle disability is not shown at any time since the Veteran's claim was filed.

4.  A left foot disability is not shown at any time since the Veteran's claim was filed.

5.  The Veteran's neck disability is manifested by pain and limitation of motion with flexion greater than 30 degrees for the entire appeal period, and a combined range of motion of the cervical spine greater than 170 degrees; there is no muscle spasm or guarding severe enough to cause an abnormal gait or abnormal spinal contour and no ankylosis.  The Veteran does not have intervertebral disc syndrome, and there have been no incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  A knee disability was not incurred in, or aggravated by, service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

3.  An ankle disability was not incurred in, or aggravated by, service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

4.  A left foot disability was not incurred in, or aggravated by, service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

5.  The criteria for an increased schedular rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied the duty to notify by letters sent to the Veteran in April 2008 and May 2009.  VA has also fulfilled the duty to assist the Veteran.  The duty to assist includes procuring service treatment records and pertinent post-service treatment records and providing an examination when necessary.  See 38 C.F.R. § 3.326(a) (2017).  In this case, the evidence of record includes service treatment records, VA treatment records, and statements of the Veteran.  VA examinations were conducted April 2011, May 2012, February 2016, and March 2016.

In January 2017, VA notified the Veteran of a VA determination that active duty treatment records from February 4, 1999 to October 12, 2007 could not be located after exhaustion of all efforts and that further attempts to obtain them would be futile.  The Veteran was notified of the actions taken to obtain the records.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The Veteran underwent VA examinations in April 2011, May 2012, February 2016, and March 2016.  The Veteran has questioned the adequacy of the April 2011 VA ankle examination on the basis that the examination should have taken more time and that he did not observe the examiner writing down certain symptoms.  See transcript of September 2012 Board hearing.  The Board finds the VA examination reports, including the April 2011 report, to be adequate as they show that the examiners considered the Veteran's relevant medical/service/occupational history, conducted physical examinations with testing, and provided medical opinions supported by reasoned analyses.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The April 2011 ankle examination report does note a "popping" symptom for the left ankle.  The Veteran's testimony has not rebutted the presumption that the VA examiner was competent.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Sickels v. Shinseki, 643 F.3d 1362, 1356-66 (Fed. Cir. 2011).

The Board's remand instructions of May 2014 have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Service Connection Issues

A.  Legal Criteria

In general, service connection will be granted for a current disability that resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

For certain chronic diseases, including arthritis and organic diseases of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

B. Analysis

As explained below, the service connection claims will be denied on the basis of a lack of current disability.  A preponderance of the evidence is against finding that the Veteran has had disabilities relating to hearing loss, the knees, the ankles, or the left foot at any time since the filing of his relevant service connection claims.  With the first elements of Shedden and Wallin not having been met for each service connection claim, it will not be necessary for the Board to analyze the remaining elements of service connection.

1.  Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  See Veteran's claim of April 2008.  The Veteran underwent a VA examination in February 2016.




The pure tone hearing thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
0
5
5
10

The speech discrimination scores using the Maryland CNC word list were 98 percent for the right ear and 100 percent for the left ear.  The diagnosis was normal hearing of both ears.

A VA treatment record of January 2011 found the Veteran's hearing to be normal, without citation to audiological testing.

A VA audiology consult record of July 2010 shows the following hearing thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
10
0
5
0

The speech discrimination scores using the Maryland CNC word list were 100 percent for the right ear and 100 percent for the left ear.  Normal hearing was diagnosed.

The February 2016 examiner offered a negative nexus opinion on the basis that the Veteran does not have a current hearing loss disability for VA purposes.  It was also noted, upon review of the record, that the Veteran has not been so diagnosed at any time since April 2008, when the Veteran's claim was filed.  The examiner did not find the Veteran's testimony at the September 2012 Board hearing that an audiologist had diagnosed "overpressurization" of the ears to be supported by the record.
Evidence tending to weigh in favor of the claim is a May 2010 VA treatment record in which a doctor references "some degree of hearing loss," requests an audiology evaluation, and states that the Veteran's hearing loss began in service and is as likely as not related to service.  The latter statements were not supported by citation to any audiological evaluation that found hearing loss, to include a hearing loss disability for VA purposes.  Furthermore, because no rationale is provided for the positive nexus opinion of the May 2010 VA treatment record, it is entitled to less probative weight than the opinion of the February 2016 VA examiner, who reviewed the record, evaluated the Veteran, and provided a rationale based on audiological testing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service connection for impaired hearing shall be established only when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017).

As a layperson, the Veteran is competent to report his symptoms of hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The standard audiological testing is more probative in this case than the Veteran's report of hearing loss symptoms, and no audiological findings meet VA's definition of a hearing loss disability, as defined above.  The Veteran is also competent to report a diagnosis made by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, even if the Board were to accept the overpressurization diagnosis as reported by the Veteran, no current hearing loss disability as defined by VA is shown.

Service connection presupposes a current disability.  See 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995).  Here a preponderance of the competent and probative evidence is against finding that the Veteran has a current hearing loss disability of either ear as defined by 38 C.F.R. § 3.385, and his claim fails on this basis.  A presumption of service connection based on hearing loss as a chronic disease (organic disease of the nervous system) is also not warranted, as the Veteran does not have a current hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A preponderance of the evidence is against finding that the Veteran has a hearing loss disability for VA disability purposes.  Therefore the claim of entitlement to service connection for bilateral hearing loss must be denied.  Under the circumstances, the benefit-of-the doubt rule does not apply.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

2.  Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability.  See Veteran's claim of March 2009.  VA treatment records document the Veteran's report of painful knees.  See, e.g., VA treatment records of November 2010, May 2011, and December 2013.  The Veteran has testified that his knees give out every now and again, and that there is constant pain, grinding, and popping.  Going up and down a few flights of stairs will cause him to limp for a week, he states.  He reports that he must wear a knee brace for any strenuous activity, and that he falls or loses his balance at least twice per month because of his knees.  See transcript of September 2012 Board hearing.

The Veteran underwent a VA examination in April 2011.  He reported that he mainly feels pain in his knees only when he puts pressure on them and bends too much.  Imaging of September 2010 showed normal knees.  Upon examination, both knees showed pain, but there was no limitation of motion, instability, weakness, locking, or stiffness.  The Veteran stated that there was pain during movement at full flexion.  The range of motion was normal.  The Veteran reported no flare-ups.  The examiner's diagnosis was "subjective pain in both knees with normal examination."  There was no abnormal finding as to either knee.  The VA examiner offered a negative nexus opinion on the basis that the Veteran does not have a current knee disability, only subjective knee pain.

A VA treatment record of October 2009 indicates normal range of motion and muscle strength of both knees.  The knees were tender bilaterally, according to VA treatment records of November 2010 and July 2011.  Knee x-rays of June 2013 were normal.  See VA treatment record of June 2013.

The Veteran underwent a VA examination in March 2016.  The Veteran reported left knee pain when walking or running.  He also said, however, that his knees had been "not much of a problem" since service separation.  He said that his knees used to lock up and give out when he ran, which he no longer does.  Upon examination, flexion and extension were normal for both knees, as was muscle strength.  There was no instability of either knee joint.  No flare-ups were reported, and no pain was noted on examination.  It was noted that imaging of April 2011 did not show degenerative or traumatic arthritis.

The March 2016 examiner diagnosed normal knees, offered a negative nexus opinion, and considered it more likely than not that the Veteran has no knee condition at all.  The rationale was that the Veteran's examination showed normal knees, that the Veteran made no knee complaints between 2002 and 2010, and that imaging showed no abnormalities.  The examiner considered the Veteran's knee complaints to be far out proportion to the examination results and the progress notes of record.

A March 2016 VA examination report for the ankles notes that the Veteran currently had, or had had, bilateral shin splints (medial tibial stress syndrome) that did not affect the range of motion of the knees.

There is evidence that tends to weigh in favor of the claim.  VA treatment records of February 2010 and June 2011 note a doctor's assessment that the Veteran has chronic complaints of bilateral knee pain that is consistent with over 800 parachute jumps during service, chronic overuse during service, and a series of injuries during service.  In addition, a VA mental health note of July 2011 made an Axis III diagnosis of stress fractures of both knees.  These records, however, made no citation to any actual medical evaluation that diagnoses a knee disability.  They are therefore entitled to less probative weight than the VA examinations of 2011 and 2016, which were based on clinical testing, the Veteran's statements, and a complete review of the Veteran's history as reflected in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) a layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

While the Veteran believes he has a disability of the knees, he is not competent to diagnose a disability of this type, and no Jandreau exception applies.  Entitlement to VA disability compensation for service-connected disease or injury requires a current disability.  See 38 U.S.C. §§ 1110 (2012); Degmetich v. Brown, 104 F. 3d 1328 (1997).  Moreover, because the Veteran has not been shown to have arthritis of the knees, an analysis based on presumed service connection for the chronic disease of arthritis does not apply.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017).

Pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board also does not find the Veteran to be a reliable historian due to inconsistencies in his reported symptoms.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, he has stated both that his knees have not been much of a problem since service and that there is constant pain, grinding, and popping.

The Board finds that a preponderance of the evidence is against finding that the Veteran has had a knee disability at any time since the filing of his service connection claim.  Upon examination, the Veteran has repeatedly been diagnosed as having normal knees.  A preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

3.  Bilateral Ankle Disability

The Veteran seeks service connection for a bilateral ankle disability.  See Veteran's claim of March 2009.  VA treatment records document the Veteran's report of painful ankles.  See, e.g., VA treatment record of July 2011.  The Veteran reports symptoms of grinding, worn-down cartilage, and "popping."  He states that his right ankle is worse than his left and that he wears a brace on both ankles.  See transcript of September 2012 Board hearing.

The Veteran underwent a VA examination in April 2011.  The Veteran complained of left ankle pain since service.  He stated that he did not wear an ankle brace.  Upon examination, the left ankle showed pain and a "popping" symptom but was otherwise normal, with no instability, weakness, or limited range of motion.  The Veteran reported no flare-ups.  The examiner made no abnormal finding for the left ankle or right ankle.  The diagnosis was subjective pain in the ankles.  A negative nexus opinion was offered as to the left ankle on the basis of the lack of a current left ankle disability.  No right ankle opinion was provided.

The Veteran underwent a VA examination in March 2016.  He stated both that his ankles are stiff and sore "all the time" and that he has not had ankle symptoms or problems since he stopped running.  He reported no flare-ups.  Upon examination, range of motion, muscle strength, and stability were normal for both ankles.  No pain was noted upon examination.  There was no objective evidence of localized pain or tenderness on palpation of the joint or associated soft tissue.  The Veteran was noted to have, or to have had, shin splints (medial tibial stress syndrome) that did not affect the range of motion of the ankles.  Imaging showed no arthritis.

The VA examiner determined that the Veteran likely does not have any current ankle condition, and a negative nexus opinion was provided.  The rationale was that there is no evidence of a current ankle condition, only subjective ankle complaints that are far out of proportion to examination findings and the medical record.  It was noted that the Veteran reported no ankle symptoms from 2000 to 2010.

VA treatment records of February 2010 and June 2011 note a doctor's opinion that the Veteran's service records show the kind of overuse and injury pattern to be expected with his current ankle complaints.  However, there is no reference to an actual evaluation of the Veteran's ankles or a diagnosis of an ankle disability.  To the extent that a positive nexus opinion was offered, it is therefore entitled to less weight than the VA examination reports, which based on the Veteran's entire service and medical history, including current clinical evaluations finding normal knee function.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, to the extent that the VA doctor relied on the Veteran's report of ankle symptoms without clinical evaluation, the Board finds the Veteran not to be credible in his inconsistent reporting of ankle symptoms.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, the Veteran reports both that his ankles are constantly stiff and sore and that he has had no ankle symptoms since he stopped running.  Other favorable evidence is a VA mental health note of July 2011 that made an Axis III diagnosis of "ankle" stress fractures.  More probative weight must be given to the full VA examinations finding no current disability than to the latter mental health note, which made no citation to any stress fracture diagnosis based upon a medical evaluation.

While the Veteran believes that he has a bilateral ankle disability, he is not competent, as a layperson, to diagnose a disability of this type, and no Jandreau exception applies. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, however, the Veteran has not been consistent in his report of symptoms and is not found to be credible on this point.

The Veteran's reported ankle pain has not been linked to a diagnosed disability, and pain alone is not a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Ankle function has repeatedly been normal upon examination, and the Board accords significant probative weight to these findings.  Furthermore, because the Veteran has not been shown to have arthritis of the ankle, presumptive service connection for the chronic disease of arthritis does not apply.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017).  A preponderance of the evidence is against finding that the Veteran has a current disability of the left ankle or right ankle, and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Left Foot Disability

The Veteran seeks service connection for a left foot disability.  See Veteran's claim of March 2009.  Service connection has been granted for stress fracture of right 4th metatarsal claimed as right foot condition.  See rating decision of September 2009.

The Veteran reports cramping in both feet.  See transcript of September 2012 Board hearing.  A VA treatment record of July 2009 notes the Veteran's history of painful feet and that a mild hallux valgus deformity of the left foot is represented by x-rays showing bone island at the head of the third metatarsal bone.  A VA treatment record of July 2011 indicates that the "arch of the foot" was tender, without specification as to the left or right foot.

The Veteran underwent a VA examination in April 2011.  The Veteran reported that his left foot hurts in the middle of the arch and at the distal metatarsal area.  He experienced pain on the bottom of the left foot while walking.  There was no report of flare-ups.  On examination, there was no painful motion, swelling, tenderness, instability, or weakness of the left foot.  The left foot was diagnosed as normal, and the examiner offered a negative nexus opinion on the basis that there was no evidence of a current disability upon examination and the medical record.  Imaging of April 2011 imaging of the left foot was negative.  See April 2011 VA treatment record.

Another VA examination took place in March 2016.  The Veteran stated that he stopped having any foot symptoms when he ceased running as an activity years ago.  The Veteran reported no pain of the left foot and no flare-ups.  He described a discomfort/tightness of the left foot from the mid-foot distally, which he did not feel rose to the level of pain.  Upon examination, there was no pain, including no pain or tenderness to firm palpation.  Imaging showed no arthritis.  The Veteran was found to have a normal left foot.  The examiner offered a negative nexus opinion on the basis that the Veteran has no current left foot disability.  It was noted that the examination was normal, that the Veteran denies having any foot symptoms now that he no longer runs, and that the imaging was normal bilaterally. 

The Board acknowledges the VA treatment record of July 2009 that notes a mild hallux valgus deformity of the left foot as represented by x-rays.  However, in light of repeated subsequent evaluation and imaging showing no left foot disability, the July 2009 finding appears on this record to be an isolated one and not reflective of the overall medical evaluation of the Veteran's left ankle.

Other evidence tending to weigh in favor of the claim is a VA mental health note of May 2011 that made an Axis III diagnosis of chronic degenerative traumatic pain of the foot.  The Board also accords this record less probative weight than that given to the VA examination reports of record, because the left or right foot is not specified, and there is no citation to an actual left foot disability diagnosis based upon examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service connection presupposes a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran has been repeatedly shown upon VA evaluation to not have a left foot disability.  To the extent that the Veteran asserts that he has such a disability, the Veteran is competent to report his experienced symptoms.  As a layperson, however, he is not competent to diagnose a disability of this type.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran is also competent to report, as he does in a VA treatment record of July 2011, that he has been diagnosed as having stress fractures in his feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board does not find the Veteran to be credible on this point, however, when the statement is weighed against the fact that there is no such diagnosis is of record, and no stress fracture of the left foot has been found from repeated x-rays and examinations.  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be weighed against lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Moreover, because the Veteran has not been shown to have arthritis of the left foot, presumptive service connection for the chronic disease of arthritis does not apply.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017).

A preponderance of the evidence is against finding that the Veteran has a left foot disability.  Accordingly, the first Shedden element is not met, and the Veteran's claim fails on this basis.  There is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Evaluation of Cervical Spine Disability

A rating decision of November 2009 granted service connection for degenerative disc disease of the cervical spine claimed as neck condition.  The Veteran has appealed as to the assigned 10-percent evaluation.  See notice of disagreement of March 2010; VA Form 9 of June 2011.

Disability ratings are determined by applying the criteria of the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  The Veteran's neck disability has been evaluated under DC 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2017).
Based on a complete review of the record, the Board finds no basis to award a schedular rating higher than the current 10 percent.  In order to merit the next higher rating of 20 percent under the General Rating Formula, there must either be forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to cause an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  None of the objectively measured ranges of motion or symptoms, included those found in the VA examinations of May 2012 or March 2016, meets or approximates this standard for a higher evaluation.

In March 2016, the Veteran reported neck stiffness, constant aching neck pain, and occasional and fleeting numbness of the right arm.  He stated that his neck discomfort increases with overuse/excessive activity and underuse/ too little activity.  There were no reported flare-ups.  According to the Veteran, no symptoms caused a functional loss other than difficulty concentrating at school.  See March 2016 VA examination report.  In May 2012, however, the Veteran reported flare-ups ranging from small spasms to a "complete body seizing up."  See May 2012 VA examination report.

Upon examination in March 2016 and March 2012, the Veteran's cervical range of motion did not meet or approximate the criteria for a higher, 20 percent rating, including after repetitive-use testing.  There was no pain upon examination, and muscle strength was normal.  The March 2016 VA examiner noted that an MRI of the neck from November 2008 showed a central disc protrusion at the C5-6 level that did not alter the spinal cord contour or impinge on the neural foramina, and that the same was shown by a repeat MRI in 2009.  There has been no finding of guarding or muscle spasm of the cervical spine.

The Veteran has been found not to have intervertebral disc syndrome (IVDS) by VA examiners.  Under the formula for rating IVDS based on incapacitating episodes, an evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2017).  The Veteran testified at the September 2012 Board hearing that he was given doctor-prescribed bed rest once every two weeks, in which he must lie down for 24 hours.  The Veteran is competent to report a diagnosis, but the Board finds the lack of any medical record of doctor-prescribed bed rest to be more probative on this point than the Veteran's testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In any event, the Veteran has not been diagnosed with IVDS and, as a layperson, is not competent to diagnosis a disability of this type.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a layperson, the Veteran is competent to report his experienced symptoms, including flare-ups.  The Board does not find the Veteran to be credible in this regard, however, in light of his inconsistent reporting, as noted above.  In this case, the thorough and well-reasoned VA examination reports, which also considered the Veteran's report of symptoms, are more probative of the severity of the Veteran's disability than the Veteran's inconsistent reporting, including as to flare-ups.  Thus, a preponderance of the evidence is against finding that DeLuca/Mitchell factors cause orthopedic symptoms of the Veteran's cervical spine disability that more nearly approximate the criteria of a 20 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that VA examiners must attempt to estimate range-of-motion limitations from relevant flare-up information).

Furthermore, a preponderance of the evidence is against finding any associated neurological disability.  It is acknowledged that the Veteran reported a pinched nerve and occasional, brief numbness of the right arm.  The Board assigns more weight in this case, however, to the opinion of the medical examiners who considered the Veteran's statements and his entire medical history in determining that there is no associated neurological impairment.  Upon examination in May 2012, the results for sensation to light touch (dermatomes) testing was decreased for the right shoulder area, right inner/outer forearm, and right hand/fingers.  However, both the May 2012 and March 2016 examiners concluded that the Veteran had no radicular pain, other signs or symptoms due to radiculopathy, or other neurologic abnormalities.  The March 2016 VA examiner specifically noted a clinic progress note of "radicular" symptoms of the Veteran's neck disability.  The examiner considered the note to be incorrect on the basis that the Veteran has no radicular symptoms, no paralysis or dysfunction, and no specific affected nerves.

The Veteran requests an extraschedular evaluation on the basis that he experiences headaches as a symptom of his neck disability.  See transcript of September 2012 Board hearing.  The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board does not find the Veteran to be credible in his hearing testimony that he has been diagnosed as having headaches due to his service-connected neck disability.  The Board notes that a rating decision of September 2008 denied service connection for migraine headaches.  Although the Veteran is noted to suffer from migraine, vascular, and tension headaches (see VA treatment record of November 2014), no competent evidence of record associates his headaches with degenerative disc disease of the cervical spine.  In this case, the lack of contemporaneous medical evidence weighs against the Veteran's lay statement in the assessment of its credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The rating schedule contemplates functional loss for musculoskeletal disabilities and reasonably describes the Veteran's disability picture with respect to the cervical spine.  The disability has been manifested by symptoms of decreased and painful range of motion.  Because the rating criteria reasonably describe the Veteran's disability level and symptomatology, there is nothing exceptional or unusual about the Veteran's cervical spine disability that warrants referral for an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for right ankle disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the cervical spine claimed as neck condition is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


